      Case 2:17-cv-01075-TLN-JDP Document 56 Filed 12/04/20 Page 1 of 4


 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   TERESA ALLEN (State Bar No. 264865)
     HADDAD & SHERWIN LLP
 3
     505 Seventeenth Street
 4   Oakland, California 94612
     Telephone: (510) 452-5500
 5   Facsimile: (510) 452-5510
 6   Attorneys for Plaintiff
 7   DENISE SMART

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    DENISE SMART, Individually and as          )
      Successor in Interest of Decedent          )     No: 2:17-cv-01075-TLN-JDP
12    DANIEL SHAHAM,                             )
                                                 )     STIPULATION AND ORDER TO
13                                               )     MODIFY SCHEDULING ORDER
                     Plaintiff,                  )
14    vs.                                        )
                                                 )
15    CALIFORNIA HIGHWAY PATROL, a               )
      state agency, CHIEF OF CHP                 )
16    NORTHERN DIVISION                          )
                                                 )
      HEADQUARTERS, SCOTT                        )
17    GILLINGWATER, in his individual            )
18    capacity; CALIFORNIA HIGHWAY               )
      PATROL OFFICER PAUL BRIAN                  )
19    SHADWELL; and DOES 1 through 10,           )
      individually, jointly and severally,       )
20                                               )
                     Defendants.                 )
21                                               )
                                                 )
22                                               )
                                                 )
23                                               )
                                                 )
24

25

26

27

28

        No: 2:17-cv-01075-TLN-JDP: STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
      Case 2:17-cv-01075-TLN-JDP Document 56 Filed 12/04/20 Page 2 of 4


 1            All parties, by and through their counsel of record, stipulate and hereby move this court to

 2   modify its April 16, 2020, Scheduling Order (Doc. 44) to extend discovery and pretrial deadlines by

 3   approximately 3 months. The parties propose the following amended dates and deadlines (or as

 4   soon thereafter that the Court is available):

 5
      Event                                 Current date                   Proposed Date or Deadline
 6
      Fact Discovery Cut-off                January 20, 2020               April 20, 2021
 7
      Expert Disclosures Deadline           February 5, 2021               May 5, 2021
 8    Supplemental Expert                   February 19, 2020              May 19, 2021
 9    Disclosures Deadline
      Dispositive Motion hearing            April 1, 2021                  July 1, 2021
10    deadline
11

12   Good cause exists to grant the requested modification:

13            1.      This is a civil rights/wrongful death case involving the shooting death of Daniel

14   Shaham against Defendant Officer Paul Shadwell.
15            2.      After the deposition of the Defendant officer, the parties engaged in settlement
16
     discussions which ultimately consumed months due to the necessity for the CHP to involve multiple
17
     decision-makers in the process as well as pandemic-related delays. Then, the parties agreed to defer
18
     additional discovery pending a settlement conference with Judge Brennan, which could not take
19

20   place for several months. Since that September, 2020, settlement conference did not settle this case,

21   the parties have worked cooperatively to complete necessary discovery for dispositive motions and

22   trial.
23            3.      The Parties have exchanged extensive written discovery and taken the depositions of
24
     the Plaintiff, Defendant Shadwell, and multiple CHP personnel.
25
              4.      The Parties are currently involved in several distinct, but related discovery disputes
26
     concerning Officer Shadwell’s mental condition and fitness for duty when he fatally shot Daniel
27

28   Shaham on June 4, 2016. Defendants intend to file a Motion to Quash certain subpoenas Plaintiff

         No: 2:17-cv-01075-TLN-JDP: STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
      Case 2:17-cv-01075-TLN-JDP Document 56 Filed 12/04/20 Page 3 of 4


 1   served on multiple entities. Plaintiff intends to file a Motion to Compel discovery responses and a

 2   Motion for a Rule 35 exam. The parties are scheduled for an informal discovery dispute conference
 3
     with Judge Peterson on December 3, 2020 at 2:00 p.m.
 4
            5.      The Parties anticipate that additional time will be needed to resolve these issues
 5
     beyond the current deadlines. If the motions are granted, the proposed modifications will provide
 6
     the parties the necessary time to take further depositions, if necessary, and for the completion of the
 7

 8   Rule 35 exam without the time constraints under the present scheduling order.

 9          6.      The parties are mindful of the Court’s limited resources, especially during this
10   pandemic. All counsel will continue to work cooperatively to resolve remaining discovery issues in
11
     an orderly fashion and believe that they will complete all necessary discovery with this final three-
12
     month extension of discovery deadlines.
13
            For the foregoing reasons, the Parties respectfully request that this Court enter an order
14
     extending the briefing schedule in this case as set forth above.
15

16
     IT IS SO STIPULATED
17

18   DATED: December 3, 2020                       HADDAD & SHERWIN LLP
19
                                                   /s/ Teresa Allen
20                                                 TERESA ALLEN
                                                   Attorneys for Plaintiff
21

22
     DATED: December 3, 2020                       XAVIER BECERRA
23                                                 Attorney General of California
                                                   CATHERINE WOODBRIDGE
24                                                 Supervising Deputy Attorney General
25
                                                   /s/ Amie C. McTavish
26
                                                   AMIE C. MCTAVISH
27                                                 Deputy Attorney General
                                                   Attorneys for Defendants
28

        No: 2:17-cv-01075-TLN-JDP: STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
      Case 2:17-cv-01075-TLN-JDP Document 56 Filed 12/04/20 Page 4 of 4


 1                                                 ORDER

 2   Based on the parties’ stipulation, and with good cause appearing therefor,

 3          IT IS HEREBY ORDERED that the previous Scheduling Order entered on April 16, 2020

 4   (Doc. 44) is hereby modified, and that the following dates are set:

 5
                        Event                              New Date or Deadline
 6                      Fact Discovery Cut-off             April 20, 2021
 7                      Expert Disclosures Deadline        May 5, 2021
 8                      Supplemental Expert                May 19, 2021
 9                      Disclosures Deadline
                        Dispositive Motion hearing         July 8, 2021
10                      deadline
11

12   IT IS SO ORDERED.

13

14   Dated: December 3, 2020

15                                                       Troy L. Nunley
                                                         United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

        No: 2:17-cv-01075-TLN-JDP: STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
